Exhibit 10.8

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 15, 2016, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION, as agent (“Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), the Lenders party hereto, and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”);

WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 8 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 6 below,
the Credit Agreement is hereby amended as follows:

(a) The last sentence Section 2.1(c) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

Without limiting the foregoing, Agent shall establish the Interest Payment
Reserves, Appraisal Reserves, Pipeline Reserves and the Prepayment Block.

(b) Section 5.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

5.17 Excess Proceeds Under Indentures. No less than thirty (30) days prior to
the date that Borrower and its Subsidiaries shall have Excess Proceeds and/or
Net Bond Proceeds that are expected to become Excess Proceeds in the aggregate
in excess of $25,000,000, Borrower shall (A) either (i) reduce the Maximum
Revolver Amount in accordance with Section 2.4(c), or (ii) apply such funds in
accordance with clauses (2), (3) or (4) of Section 4.10(b) of the Bond Indenture
and 2016 Bond Indenture (provided, that such application is not otherwise
prohibited by this Agreement), in either case such that the result is that no
such Excess Proceeds shall be used, and shall not be required to be used, to
repurchase any of the Bonds or 2016 Bonds, and (B) deliver to Agent a



--------------------------------------------------------------------------------

certification by an Authorized Person that no such Excess Proceeds have or will
be, and are not required to be, used to repurchase any of the Bonds or 2016
Bonds. Upon the request of Agent, Borrower shall deliver a report to Agent
(i) describing each Asset Sale consummated since April 10, 2012 and the date of
consummation thereof, (ii) setting forth the date of receipt and amount of Net
Bond Proceeds in connection with each such Asset Sale, and (iii) setting forth
the date and the application of the Net Bond Proceeds from each such Asset Sale
in accordance with clauses (2), (3) or (4) of Section 4.10(b) of the Bond
Indenture and Section 4.10(b) of the 2016 Bond Indenture. Not less than one
hundred (120) days prior to the date that any Net Bond Proceeds of Asset Sales
would become Excess Proceeds, Borrower shall provide written notification
thereof to Agent, together with a certification by an Authorized Person
certifying the amount of such Net Bond Proceeds that shall become Excess
Proceeds.

(c) Section 6.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.6 Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to,

(a) do any of the following:

(i) except in connection with Refinancing Indebtedness permitted by Section 6.1,
optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness (other than the Term Loan Debt or 2016 Bond Debt, each of which
shall be subject to the restrictions in clause (ii) below) of Borrower or its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement
and (B) Permitted Intercompany Advances,

(ii) optionally prepay, redeem, defease, purchase, or otherwise acquire, any
Term Loan Debt, 2016 Bond Debt or Bond Debt or make any mandatory prepayment
redemption, defeasance purchase or acquisition of any Term Loan Debt or 2016
Bond Debt; provided, that Borrower may make optional and mandatory prepayments
of the Term Loan Debt in accordance with the terms of the Term Loan Agreement,
as in effect on the Seventh Amendment Effective Date (without giving effect to
any amendment or waiver of the terms thereof), or

(iii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany

 

-2-



--------------------------------------------------------------------------------

Advances, (C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the
definition of Permitted Indebtedness, (D) the 2016 Bond Documents only to the
extent permitted by clause (iv) below, and (E) the Term Loan Documents only to
the extent permitted by clause (iii) below,

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders,

(iii) any Term Loan Document if any such amendment, modification or change
shall, without the prior written consent of Agent (which it shall be authorized
to provide based upon an affirmative vote of the Required Lenders) (except with
respect to any Conforming Amendment (as defined in the Pari Passu Intercreditor
Agreement); provided that any Conforming Amendment shall maintain an equivalent
proportionate difference between dollar amounts or ratio, as the case may be, in
the relevant provision in the Term Loan Documents and those in the corresponding
covenant in the Loan Documents, to the extent that such difference exists
between the Term Loan Agreement and this Agreement on the date hereof):

(A) contravene the provisions of the Pari Passu Intercreditor Agreement;

(B) change any financial covenant in a manner adverse to Loan Parties thereunder
(it being understood that any waiver of any default or Event of Default under
the Term Loan Documents arising from the failure to comply with any financial
covenant, in and of itself, shall not be deemed to be adverse to Loan Parties);

(C) change any default or Event of Default thereunder in a manner adverse to
Loan Parties thereunder (it being understood that any waiver of any such default
or Event of Default, in and of itself, shall not be deemed to be adverse to Loan
Parties); or

(D) increase the non-monetary obligations of the Loan Parties thereunder or
confer any additional rights on the holders of the Term Loan Debt that would be
adverse to the Lenders;

(iv) any 2016 Bond Document if any such amendment, modification or change shall
be prohibited by, or not permitted under the terms of, the Second Lien
Intercreditor Agreement.

(d) Section 6.10(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(e) [Intentionally Omitted].

 

-3-



--------------------------------------------------------------------------------

(e) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

“Prepayment Block” means, as of any date of determination, an amount equal to
the aggregate amount of prepayments of the Term Loan Debt under the Term Loan
Documents as of such date of determination.

“Seventh Amendment Effective Date” means April 15, 2016.

(f) The definition of “Asset Sales” in Schedule 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Asset Sales” means, with reference to the Bond Indenture, the meaning specified
therefor in the Bond Indenture, and with reference to the 2016 Bond Indenture,
the meaning specified therefor in the 2016 Bond Indenture.

(g) Clause (c) of the definition of “Borrowing Base” in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

(c) the aggregate amount of Receivables Reserves, Bank Product Reserves,
Equipment Reserves, Interest Payment Reserves, Appraisal Reserves, Pipeline
Reserves, Prepayment Block, and other Reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.

(h) The definition of “EBITDA” in Schedule 1.1 of the Credit Agreement is hereby
amended to (i) delete the phrase “(it being understood that Borrower’s
consolidated net earnings (or loss) shall not include any earnings (or loss)
attributable to Nuverra Rocky Mountain for any period that Nuverra Rocky
Mountain is not a Guarantor)” from clause (a) of the definition of EBITDA and to
(ii) replace clause (d) of the definition of EBITDA with “(d) Intentionally
Omitted.”

(i) The definition of “Excess Proceeds” in Schedule 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Excess Proceeds” means, with reference to the Bond Indenture, the meaning
specified therefor in the Bond Indenture, and with reference to the 2016 Bond
Indenture, the meaning specified therefor in the 2016 Bond Indenture.

(j) The definition of “Guarantor” in Schedule 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Guarantor” means (a) each Subsidiary of Borrower, and (b) each other Person
that becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement; provided that it is understood and agreed that Nuverra Rocky Mountain
shall not be required to become a guarantor hereunder so long as it remains an
Immaterial Subsidiary (and that, upon ceasing to be an Immaterial Subsidiary,
Nuverra Rocky Mountain shall within 10 Business Days take all actions required
under the Loan Documents, including Section 5.11 of the

 

-4-



--------------------------------------------------------------------------------

Agreement, to become a guarantor hereunder and take all actions incidental
thereto).

(k) The definition of “Maturity Date” in Schedule 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Maturity Date” means January 15, 2018.

(l) The definition of “Net Bond Proceeds” in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Net Bond Proceeds” means, with reference to the Bond Indenture, the meaning
specified therefor in the Bond Indenture, and with reference to the 2016 Bond
Indenture, the meaning specified therefor in the 2016 Bond Indenture.

(m) Clause (p) of the definition of “Permitted Investments” in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

(p) [Intentionally Omitted].

(n) Clause (s) of the definition of “Permitted Liens” in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

(s) [Intentionally Omitted].

(o) The definition of “Reserves” in Schedule 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, Equipment Reserves, Interest Payment
Reserves, Appraisal Reserves, Pipeline Reserves and Prepayment Block) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that Borrower or its Subsidiaries are required to pay under any Section
of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount. Without limiting the foregoing,
Agent may establish Reserves in the event the methodology used to calculate
depreciation in any appraisal obtained to determine the Net Orderly Liquidation
Value of Eligible Equipment is different from the depreciation methodology
utilized by Borrower.

 

-5-



--------------------------------------------------------------------------------

(p) The definition of “Subsidiary” in Schedule 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

3. Other Agreements. Agent, Lenders and Borrower acknowledge and agree that
attached hereto as Exhibit A are true and correct copies of the 2016 Bond
Indenture, the Pari Pasu Intercreditor Agreement, the Second Lien Intercreditor
Agreement and the Term Loan Agreement.

4. Effectiveness of the Amendment; Continuing Effect. Except as expressly set
forth in Sections 2 and 3 of this Amendment, nothing in this Amendment shall
constitute a modification or alteration of the terms, conditions or covenants of
the Credit Agreement or any other Loan Document, or a waiver of any other terms
or provisions thereof, and the Credit Agreement and the other Loan Documents
shall remain unchanged and shall continue in full force and effect, in each case
as amended hereby. This Amendment is a Loan Document.

5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

6. Conditions to Effectiveness of Effective Date Amendments. The Amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects (the “Effective Date”):

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties;

(b) Agent shall have received an executed copy of each of the documents listed
on Exhibit A hereto; and

(c) no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the Effective Date.

7. [Intentionally Omitted].

 

-6-



--------------------------------------------------------------------------------

8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

9. [Intentionally Omitted].

10. [Intentionally Omitted].

11. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Agreement.

 

-7-



--------------------------------------------------------------------------------

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

12. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, Issuing Bank, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chairman and Chief Executive Officer

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   AVP

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Lauren Trussell

Name:   Lauren Trussell Title:   Vice President

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Josh Bailey

Name:   Josh Bailey Title:   VP

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP., as a Lender By:  

/s/ Edward Behnen

Name:   Edward Behnen Title:   Vice President

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:  

/s/ John Aeeley

Name:   John Aeeley Title:   Director

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Seventh Amendment to Amended and Restated Credit
Agreement (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to Borrower’s
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 12 of the foregoing Seventh Amendment to Amended and Restated Credit
Agreement; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that Agent and Lenders have no obligation to inform such Guarantor of such
matters in the future or to seek such Guarantor’s acknowledgment or agreement to
future consents, amendments or waivers, and nothing herein shall create such a
duty.

 

HECKMANN WATER RESOURCES CORPORATION By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President HECKMANN WATER RESOURCES (CVR), INC.
By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President 1960 WELL SERVICES, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President

 

Consent and Reaffirmation to Seventh Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President APPALACHIAN WATER SERVICES, LLC By:
 

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President BADLANDS POWER FUELS, LLC, a
Delaware limited liability company By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President BADLANDS POWER FUELS, LLC, a North
Dakota limited liability company By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President LANDTECH ENTERPRISES, L.L.C. By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President

 

Consent and Reaffirmation to Seventh Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President IDEAL OILFIELD DISPOSAL, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President NES WATER SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President HECKMANN WOODS CROSS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President

 

Consent and Reaffirmation to Seventh Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Term Loan Agreement

 

2. 2016 Bond Indenture

 

3. Pari Passu Intercreditor Agreement

 

4. Second Lien Intercreditor Agreement